NOT FOR PUBLICATION

                     UNITED STATES COURT OF APPEALS                        FILED
                             FOR THE NINTH CIRCUIT                          JUN 15 2015

                                                                        MOLLY C. DWYER, CLERK
                                                                         U.S. COURT OF APPEALS

UNITED STATES OF AMERICA,                        No. 13-10416

               Plaintiff - Appellee,             D.C. No. 4:12-cr-00818-PJH-1

 v.
                                                 MEMORANDUM*
ROYLAND RICE,

               Defendant - Appellant.


                   Appeal from the United States District Court
                        for the Northern District of California
                 Phyllis J. Hamilton, Chief District Judge, Presiding

                         Argued and Submitted June 8, 2015
                             San Francisco, California

Before: HAWKINS and WATFORD, Circuit Judges, and RAKOFF, Senior District
Judge.**

      Prior to trial, Royland Rice (“Rice”) waived his right to counsel pursuant to

Faretta v. California, 422 U.S. 806 (1975), and pled guilty to bank robbery and

           *
           This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
        The Honorable Jed. S. Rakoff, Senior United States District Judge for the
Southern District of New York, sitting by designation.
violating the terms of supervised release. Rice contends that his waiver was not

knowing and intelligent because he did not understand the nature of the charges or the

penalties he faced. We have jurisdiction pursuant to 28 U.S.C. § 1291, and we affirm

because the transcript of the Faretta hearing and other evidence in the record indicate

that Rice adequately understood the charge and maximum penalty.

      Just as an accused who faces incarceration has the right to counsel at all critical

stages of the criminal justice process, Maine v. Moulton, 474 U.S. 159, 170 (1985),

a criminal defendant is entitled to waive his Sixth Amendment right to counsel. See

Faretta, 422 U.S. at 807. Such a waiver must be knowing and intelligent; “that is, a

criminal defendant must be aware of the nature of the charges against him, the

possible penalties, and the dangers and disadvantages of self-representation . . . .”

United States v. Balough, 820 F.2d 1485, 1487 (9th Cir. 1987). The burden of

proving the sufficiency of the waiver rests with the government. United States v.

Mohawk, 20 F.3d 1480, 1484 (9th Cir. 1994).

      Reviewing the waiver determination de novo, United States v. French, 748 F.3d
922, 929 (9th Cir. 2014), we conclude that the government satisfied its burden because

Rice was advised that he was charged with bank robbery, and the district court




                                           2
obtained oral and written confirmation that Rice understood the charge.1 Similarly,

the hearing transcript clearly shows that Rice confirmed verbally and in writing he

understood that he faced a maximum penalty of twenty years.               Last, Rice

acknowledged that he understood the perils of self-representation after receiving

warnings from Magistrate Judge Ryu and Judge Hamilton.

      Rice contends he did not knowingly and intelligently waive his right to counsel

because he was not informed that he could be sentenced as a career offender under the

Sentencing Guidelines, in which case his sentence would be dramatically increased.

Our cases do not require such an advisement in order for a waiver of the right to

counsel to be knowing and intelligent. They require instead that the defendant be

advised of the correct maximum penalty he faces. See, e.g., United States v.

Forrester, 512 F.3d 500, 507 (9th Cir. 2008); United States v. Erskine, 355 F.3d 1161,

1165 (9th Cir. 2004). Here, there is no dispute that Rice knew the correct maximum

penalty, which was twenty years.




      1
         Rice contends he did not know that he had also been charged with violating
the conditions of his supervised release, and that he therefore could not have
knowingly and intelligently waived his right to counsel. To the extent Rice is arguing
that he had a constitutional right to counsel in the supervised release revocation
proceeding, which he did not knowingly and intelligently waive, Rice is mistaken. A
defendant does not have a constitutional right to counsel in such proceedings. United
States v. Spangle, 626 F.3d 488, 494 (9th Cir. 2010).

                                          3
      The district court’s review of Rice’s competence, education, and experience

ensured Rice had the “minimum necessary knowledge” to make a knowing and

intelligent waiver. Arrendondo v. Neven, 763 F.3d 1122, 1131 (9th Cir. 2014). Rice’s

petition and statements during his arraignment established that he had graduated from

high school, attended some junior college and trade school, obtained a paralegal

certificate, taught legal research and writing, and had previously acted as his own

attorney in two prior matters, one of which was a bank robbery charge tried on the

merits.   The court’s questioning of Rice, viewed in light of his background,

experience, and education, demonstrates he understood the nature of the charges,

possible penalties, and disadvantages of self-representation.

      AFFIRMED.




                                          4